NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DOUGLAS H. ROUGH,                               No. 19-35902

                Plaintiff-Appellant,            D.C. No. 2:18-cv-01555-RAJ

 v.
                                                MEMORANDUM*
CHASE BANK; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, SILVERMAN, and BRESS, Circuit Judges.

      Douglas H. Rough appeals pro se from the district court’s judgment

dismissing his action alleging fraud and related federal claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

state a claim under Federal Rule of Civil Procedure 12(b)(6). Puri v. Khalsa, 844



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1152, 1157 (9th Cir. 2017). We affirm.

      The district court properly dismissed Rough’s action because Rough failed

to allege facts sufficient to satisfy the heightened pleading standard for fraud set

forth in Federal Rule of Civil Procedure 9(b). See Kearns v. Ford Motor Co., 567

F.3d 1120, 1124-25 (9th Cir. 2009) (discussing heightened pleading standard under

Rule 9(b), which applies to state law claims alleging fraudulent conduct); see also

Sanford v. MemberWorks, Inc., 625 F.3d 550, 557 (9th Cir. 2010) (elements of a

Racketeer Influenced and Corrupt Organizations Act claim); Adams v. King

County, 192 P.3d 891, 902 (Wash. 2008) (en banc) (elements of a fraud claim

under Washington law).

      The district court did not abuse its discretion by denying Rough leave to

amend because amendment would have been futile. See Gordon v. City of

Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (setting forth standard of review and

explaining that leave to amend may be denied if amendment would be futile).

      We reject as meritless Rough’s contentions that he was held to a higher

standard as a pro se plaintiff, and that the district court should have allowed him to

conduct discovery.




                                           2                                    19-35902
      We do not consider allegations not properly raised before the district court,

or matters not specifically and distinctly raised and argued in the opening brief.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                    19-35902